Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 20, 2015

                                      No. 04-15-00022-CV

                         IN THE MATTER OF PAR, A JUVENILE,

                     From the County Court at Law, Medina County, Texas
                                    Trial Court No. 1753
                           Honorable Vivian Torres, Judge Presiding


                                         ORDER
        Appellant’s brief in this juvenile appeal was originally due on April 1, 2015. Because
neither the brief nor a motion for extension of time had been filed, on April 17, 2015, this court
ordered appellant’s appointed counsel, Ms. Sara Ruth Spector, to file the brief no later than May
1, 2015. Our order cautioned Ms. Spector that if she did not file appellant’s brief by May 1,
2015, this cause would be abated to the trial court for an abandonment hearing. Ms. Spector has
not responded to our order.

        Accordingly, we ABATE this case to the trial court and ORDER the trial court to conduct
a hearing no later than June 8, 2015 to answer the following questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such
       measures as may be necessary to assure the effective assistance of counsel, which
       may include the appointment of new counsel.

       (3) Has appointed counsel abandoned the appeal? Because sanctions may be
       necessary, the trial court should address this issue even if new counsel is retained
       or substituted before the date of the hearing.

       (4) If counsel has not abandoned the appeal and if the trial court does not appoint
       new counsel, the trial court must obtain on the record a date certain by which
       appellant’s brief will be filed.

       (5) Should Ms. Spector be sanctioned for failure to file appellant’s brief by May
       1, 2015?
        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order Ms. Spector to be present at the
hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than July 8, 2015, which shall include: (1) a transcription of the hearing and
copies of any documentary evidence admitted, (2) written findings of fact and conclusions of
law, and (3) recommendations addressing the above enumerated questions. All appellate filing
dates are ABATED pending further orders from this court.

        The Clerk of this court shall cause a copy of this order to be served on Ms. Spector by
certified mail, return receipt requested, and by regular United States mail. The Clerk of this
court shall also fax a copy of this order to the Honorable Vivian Torres, presiding judge of the
Medina County, Texas, County Court at Law.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court